DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 claims  “ a bearing rotatable around the at least one pivot axis”
According to the specification, bearing 16 (Fig. 7)  is not a rotatable element 
Claim 44 recites  “the connection element” – the first mentioning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-30,35, 36, 42-45 is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Diening et al (US 2010/0096157)
With regard to claim 27, Diening et al , disclose  supply of electrical power and/or data to an electrical load movable in at least one travel direction relative to the feed device (100 with lid 104), in which an electrical line cable carried by the electrical consumer can be connected or is connected to the feed device, wherein the feed device has at least one connection part (110) for the line cable rotatable around at least one pivot axis(D).
With regard to claim 28, Diening et al, disclose (Fig. 8, 11)  that  the connection part (110) is connected to a bearing (206) rotatable around the at least one pivot axis.
With regard to claim 29, Diening et al, disclose (Fig. 8, 11)  that   the pivot axis (D)  runs across the travel direction or a laying direction of the line cable running  (vertically) from the feed device to the movable load.
With regard to claim 30, Diening et al, disclose (Fig. 8, 11)  that the pivot axis (D)runs substantially parallel to a base provided for laying of the line cable.
With regard to claim 35, Diening et al, disclose (Fig. 8, 11)  that a return device is provided in order to move the connection part from the position deflected from the rest position back to the rest position.
With regard to claim 36, Diening et al, disclose (Fig. 8, 11)  that a pivot angle around the at least one pivot axis amounts to at most 225°.
With regard to claim 42, Diening et al, disclose (Fig. 8, 11)  that the connection part has a plug connection for a corresponding connector of the line cable, in which the plug connection is pivotable around a pivot axis with the connection part.


With regard to claim 44, Diening et al, disclose (Fig. 8, 11)  that the feed device has a plug lock for releasable fastening of the connection element to the connection part.
With regard to claim 45, Diening et al, disclose (Fig. 8, 11)  that the connection part has at least one positioning aid for the connector of the line cable.

Claim(s) 27-30, 32 is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Drane et al (US 8,993,891)
With regard to claim 27, Drane et al , disclose  supply of electrical power and/or data to an electrical load movable in at least one travel direction relative to the feed device (10) with lid (300), in which an electrical line cable (50) carried by the electrical consumer can be connected or is connected to the feed device, wherein the feed device has at least one connection part (22) for the line cable rotatable around at least one pivot axis(310).
With regard to claim 28, Drane et al, disclose  that  the connection part (110) is connected to a bearing (320) rotatable around the at least one pivot axis.

With regard to claim 29, Drane et al, disclose  that  the pivot axis (310)  runs across the travel direction or a laying direction of the line cable running from the feed device to the movable load.
With regard to claim 30, Drane et al, disclose  that   the pivot axis  (310) runs substantially parallel to a base (30) provided for laying of the line cable.
With regard to claim 32, Drane et al, disclose  that   the feed device has a retaining device (320) to keep the connection part in a rest position.

With regard to claim 34, Drane et al, disclose (Fig. 6)  that   the connection part (22)can be deflected from the rest position in both directions of rotation of the pivot axis (31).
With regard to claim 35, Drane et al, disclose (Fig. 6)  that   a return device (300) is provided in order to move the connection part from the position deflected from the rest position back to the rest position.
With regard to claim 37, Drane et al, disclose (Fig. 1, 2)  that   a depression (314) is provided beneath the connection part for power and/or data cables arranged in the depression and connected to the connection part.
With regard to claim 38, Drane et al, disclose (Fig. 6)  that   the depression has a cover (312)  with at least one connection opening (306) for the power and/or data cables (20) .
With regard to claim 42, Drane et al, disclose (Fig. 4,5)  that   the connection part (22) has a plug connection for a corresponding connector of the line cable (50), in which the plug connection is pivotable around a pivot axis with the connection part ((in the spec plug connection 14 is connected with plug 6.)

Claim(s) 27-30, 32, 33,  48-52  is/are rejected under 35 U.S.C. 102(a1/a2)as being anticipated by Teruzzi (US 10,179,721).
With regard to claim 27, Teruzi et al , disclose (Fig. 5, 7, 8)  supply of electrical power and/or data to an electrical load movable in at least one travel direction relative to the feed device, in which an electrical line cable (28)  carried by the electrical consumer can be connected or is connected to the feed device, wherein the feed device (44) has at least one connection part (74, 230) for the line cable rotatable around at least one pivot axis(80).



With regard to claim 29, Teruzi et al , disclose (Fig. 8, 11)  that  the pivot axis (80)  runs across the travel direction or a laying direction of the line cable (28) running from the feed device to the movable load.
With regard to claim 30, Teruzi et al , disclose (Fig. 6A)  that  the pivot axis runs substantially parallel to a base provided for laying of the line cable(28).
With regard to claim 32, Teruzi et al , disclose (Fig. 6A)  that  the feed device has a retaining device (46) to keep the connection part in a rest position.
With regard to claim 33, Teruzi et al , disclose (Fig. 6A)  that  the line cable (28)  protrudes upward in the rest position of the connection part (44) .
With regard to claim 48, Teruzi et al , disclose (Fig.1,  5,7,8)  A power supply system for a wired supply of a movable electrical load, the power supply system comprising the feed device (44,46,60)  of claim 27 and a line cable (28) connectable and/or connected to the feed device, wherein the line cable can be laid out or retrieved from a reservoir (30) carried by the load (10) according to a distance between the reservoir and the feed device.
With regard to claim 49, Teruzi et al , disclose that  the line cable is connected to a connection part (45) of the feed device (44).
With regard to claim 50, Teruzi et al , disclose that  one connection end of the line cable has a connector (43) and is connectable to the plug connection (45) of the feed device.
With regard to claim 51, Teruzi et al , disclose that  the reservoir (30) is a motor-driven cable drum.
With regard to claim 52, Teruzi et al , disclose that  a laying direction of the line cable runs from the feed device to an outlet of the line cable from a guide device arranged on the load.

Allowable Subject Matter
Claim 31, 39-41, 46, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the connection part being pivoted around an additional pivot axis running essentially perpendicular to a base provided for laying of the line cable (cl. 31);
the connection part having  the first protective enclosure movable with the connection part on a side facing the depression (cl. 39);
the first protective enclosure being movable in a second protective enclosure arranged fixed in the depression (cl. 40);
the depression has a cover with a connection opening through which the first protective enclosure is moved (cl. 41); 
the positioning aid having two centering clamps to accommodate the connection element running laterally next to the plug connection.(cl. 46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								4/20/21